DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1. Claims 9 – 11 & 13 were previously withdrawn. Claims 1 – 8 & 12 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 5, 7 – 8, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara et al. (U.S. Patent No. 5,141,805), in view of Takei et al. (US 2009/0273222 A1).
With regard to claim 1, Nohara et al. teach a cushion material (Applicant’s “fiber structure”) comprising crimped polyester fiber structures (A) (Col. 2, Lines 44 – 55) and heat-bonding conjugate staple fibers (Col. 2, 56 – 62) mixed in a weight ratio of 80/20, as shown in Example 1. The cushion has a thickness of at least 10 cm (100 mm) and a density of 0.003 to 0.15 g/cm3 (3 – 150 kg/m3) (Col. 3, Lines 24 – 33), preferably 0.035 g/cm3 (35 kg/m3) (Example 1).
As shown in Example 1, the heat-bonding staple fibers having, as a heat-bonding component disposed on a surface thereof, a PET having a melting point of 110°C and a PET resin  constituent of the crimped stable fibers having a melting point of 257°C, which is a melting point difference of greater than 40°C.
It is worth noting that Applicant’s specification defines non elastomer polyester resins, such as polyethylene terephthalate (PET) as “thermoplastic” (see specification, paragraphs [0009], [0016], & [0024]). Therefore, the polyester components of the fibers taught by Nohara et al. meet Applicant’s claim 1 recitation of “a thermoplastic resin.” Additionally, Nohara et al. teach the low-melting sheath component of the conjugate staple fibers may be a polyolefin or a polyamide  (Col. 2, 56 – 62). 
Nohara et al. do not explicitly teach a hardness ratio (intermediate layer portion/surface layer portion) of 0.60 to 0.85.
However, Nohara et al. discloses Example A contains an upper layer having a surface hardness of 43, a middle layer (“intermediate layer portion”) having a surface hardness of 40, and a lower layer (“surface layer portion”) having a surface hardness of 45 (Table 1). The hardness ratio of 40/45 in Example 1 is 0.88.
Takei et al. teach the density of each fiber layer is adjusted by the amount of heat supplied to the fibrous structure during molding (paragraph [0139]). The greater the density, the greater the hardness and vice versa (paragraphs [0140] & [0142]). 
Absent a showing of criticality with respect to the densities of the intermediate and surface layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the densities each fibrous layer through routine experimentation in order to achieve the desired hardness ratio.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Absent a showing of criticality with respect to density of each layer (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density of each layer through routine experimentation in order to achieve the desired hardness.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, as discussed above, Nohara et al. teach the crimped staple fibers constituting the fibers structure are polyester fibers.
With regard to claim 3, Nohara et al. teach the polyester fibers A (staple crimp fibers) are general (i.e. circular cross-section), conjugated, or hollow (Col. 2, Lines 44 – 55) have a fineness (fiber diameter) of 4 to 30 denier and the core-sheath type conjugated fibers have a fineness (fiber diameter) of 2 to 20 denier (Col. 2, Lines 1 – 4).
In the case of circular or oval cross-section fibers, to calculate the diameter in microns, divide the denier by the density (g/ml), then take the square root and multiply by 11.89.
PET has a density of 1.38 g/mL. Therefore, the circular PET fibers with a denier between 4 to 30 would have a diameter of 20 – 55 µm, which is within Applicant’s claimed range of 9 – 100 µm.
Short conjugate fibers are formed of a PET core and a polyester copolymer sheath with a weight ratio of 95~40:5~60 (Col. 2, Lines 5 & 56 – 66). A core:sheath ratio of 60:40 will be used for this calculation. As discussed above, PET has a density of 1.38 g/mL. Thermoplastic elastomer sheath includes a 60/40 copolymer of terephthalic acid/isophthalic acid (Example 1). The core-sheath type conjugated fibers have weight ratio of 95~40:5~60 (Col. 2, Line 5). Terephthalic acid has a density of 1.59 g/mL and isophthalic acid has a density of 1.53. As such, the copolymer has a density of 1.59 (0.60) + 1.53 (0.40) = 1.56.
When the conjugated fibers composed of a PET core and a sheath of 60/40 terephthalic acid/isophthalic acid copolymer have a fineness of 6 denier, the calculation is as follows:
11.89 x sqrt (6 deniers (0.60)/1.38) + 11.89 x sqrt (6 deniers (0.40)/1.56) =
19.204 + 14.707 = 33.9 µm, which is within Applicant’s claimed range of 15 – 50 µm.

With regard to claim 4, Nohara et al. teach the thickness of the cushion is preferably at least 30 mm (Col. 3, Lines 24 – 33). In other words, the cushion thickness should be 30 mm or more, which includes Applicant’s claimed range of 40 – 300 mm.
With regard to claim 5, as discussed above for claim 1, density of 0.003 to 0.15 g/cm3 (3 – 150 kg/m3) (Col. 3, Lines 24 – 33), preferably 0.035 g/cm3 (35 kg/m3) (Example 1), which is within Applicant’s claimed range of 15 to 70 kg/m3.
With regard to claims 7 – 8, Nohara et al. fail to teach a nonwoven fabric sheet in which the fibers used are arranged in thicknesswise direction and a nonwoven fabric sheet in which the staple fibers are arranged in the direction perpendicular to the thickness wise direction of the fiber structure.
Takei et al. teach a web comprising fibers oriented in the orientation parallel to the thickness and an orientation perpendicular to thickness (paragraph [0105]). The web is formed as such to achieve a desired predetermined density and thickness for forming flexible heat-adhesion spots (paragraph [0101]).
Therefore, based on the teachings of Takei et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the orientation of the fibers parallel in the thickness direction and an orientation perpendicular to thickness for achieving the desired density of the fibers for forming flexible heat-adhesion spots.
With regard to claim 12, as discussed above for claim 3, a PET crimped staple fiber diameter of 20 – 55 µm is within Applicant’s claimed range of 9 – 100 µm. The conjugated fiber diameter of 33.9 µm is within Applicant’s claimed range of 15 – 50 µm.

Claims 1 – 5, 7 – 8, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2009/0273222 A1).
With regard to claim 1, Takei et al. teach a web (Applicant’s “fiber structure”) for a cushion body comprising a blend of crimped short (staple) fibers and adhesive component short (staple) fibers having a core-sheath or side-by-side configuration (Applicant’s “heat bonding conjugated staple fibers”) (paragraphs [0078] - [0080]) and composed of thermoplastic elastomer (paragraph [0072]). The thermoplastic elastomer of the adhesive short fibers preferably has a melting point lower than the melting point of the (crimped) short fibers by 40°C or more (paragraph [0088]). The crimped short fibers and the thermally adhesive (heat bonded) composite (conjugated) fibers or blended at a ratio of 40:50 (paragraph [0094]). After folding, each layer has a thickness  of about 25 mm (paragraph [0102]), and the three layers are stacked together to form the cushion body of about 75 mm. The cushion body comprises a low density sheet of 10 – 20 kg/m3 and a high density sheet of 20 – 35 kg/m3 (paragraph [0108]). The calculated density of the structure taught by Takei et al. does not include the large gaps between the U-shaped sheet (4c) and the protrusion sheet (4d). Therefore, the overall cushion body has a density of greater than 10 kg/m3. 
Takei et al. do not explicitly teach the ratio of the hardness of an intermediate layer (4d) with the hardness of a surface layer (4a) in the range of 0.60 to 0.95.
However, Takei et al. teach the fabric structure contains at least three layers (Fig. 4 & paragraph [0106] & [0130]). The surface layer 4a and 4d (second intermediate layer) formed of the same material and have a low density (10 – 20 kg/m3) (paragraphs [0148] – [0149] & [0159]). Sheet-like fibrous structure 4a with a low density has a lower surface layer hardness than the sheet-like fibrous structure 4b with a high density (20 – 35 kg/m3) (paragraphs [0143] & [0149]). As discussed above, each layer has the same thickness of about 25 mm (paragraph [0102]). 
Additionally, Takei et al. teach low density layers of their intermediate and surface layers are desirable within a set range of 10 – 20 kg/m3 (paragraph [0108]). The density is adjusted by the amount of heat supplied to the fibrous structure during molding (paragraph [0139]). The greater the density, the greater the hardness and vice versa (paragraphs [0140] & [0142]). 
Absent a showing of criticality with respect to the densities of the intermediate and surface layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the densities of the low density intermediate layer and low density surface layer within the range of 10 – 20 kg/m3 taught by Takei et al. through routine experimentation in order to achieve the desired hardness ratio.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image1.png
    568
    585
    media_image1.png
    Greyscale


With regard to claim 2, Takei et al. teach the crimped fibers include polyester fibers (paragraph [0090]).
With regard to claims 3 & 12, Takai et al. teach the short fibers may be PET with cubic crimp (paragraph [0074]) and that the short fiber may have the shape (cross-section) of circular, oval, heterotypic, or hollow (paragraph [0076]).
The short fibers having a thickness (diameter) of 2 to 200 deniers, more preferably 6 – 100 deniers (paragraph [0076]). In the case of circular or oval cross-section fibers, to calculate the diameter in microns, divide the denier by the density (g/ml), then take the square root and multiply by 11.89.
PET has a density of 1.38 g/mL. Therefore, the circular PET fibers with a denier between 2 and 200 would have a diameter of 14-143 µm, which is overlaps Applicant’s claimed range of 9 – 100 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Short conjugate fibers are formed of a PET core and an elastomeric thermoplastic sheath with a weight ratio of 60/40, respectively (paragraph [0078]). As discussed above, PET has a density of 1.38 g/mL. Thermoplastic elastomer sheath includes tolylene diisocyanate (assumed to be toluene diisocyanate) (density of 1.28 g/mL), diisocyanate methyl caproate (density 1.225 g/mL), or diphenylmethane diisocyanate (density of 1.23 g/mL). 
11.89 x sqrt (6 deniers (0.60)/1.38) + 11.89 x sqrt (6 deniers (0.40)/1.28) = 
19.204 + 16.281 = 35.49 µm, which is within Applicant’s claimed range of 15 – 50 µm.
With regard to claim 4, Takai et al. teach, after folding, each layer has a thickness  of about 25 mm (paragraph [0102]), and the three layers are stacked together to form the cushion body of about 75 mm, which is within Applicant’s claimed range of 40 to 300 mm.
With regard to claim 5, as discussed above, Takai et al. teach the cushion body comprises a low density sheet of 10 – 20 kg/m3 and a high density sheet of 20 – 35 kg/m3 (paragraph [0108]). The calculated density of the structure taught by Takei et al. does not include the large gaps between the U-shaped sheet (4c) and the protrusion sheet (4d). Therefore, the overall cushion body has a density in the range of 10 – 35 kg/m3, which overlaps with Applicant’s claimed range of 15 – 70 kg/m3.
With regard to claim 7, Takei et al. teach fibers oriented in the orientation parallel to the thickness (paragraph [0105]).
With regard to claim 8, Takei et al. teach a web comprising fibers oriented in the orientation parallel to the thickness and an orientation perpendicular to thickness (paragraph [0105]).

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Nohara et al. & Takei et al., as applied to claim 1 above, and further in view of Pascavage (US 2009/0068420 A1).
Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al., as applied to claim 1 above, and further in view of Pascavage (US 2009/0068420 A1).
With regard to claim 6, Takei et al. do not teach the interlaminate adhesive strength.
Pascavage teaches laminated layers, comprised bicomponent and crimped fibers, generally united together at intermittent discrete bonding regions via standard bonding techniques, including thermal bonding means. The composites are formed by thermally bonding the elastomeric inner layers and two outer spunbound layers (formed of bicomponent fibers) together. Intermittent thermal bonding points can be formed by applying heat and pressure at discrete spots on the surface of the spunbound web, such as through a nip roll and a smooth roll, or between patterned rolls. One or both of the rolls are heated to thermally bond the fabric (paragraph [0050]). Bonding conditions and pattern can be selected to provide the desired combination of strength, softness, and drapeability in the bonded fabric (paragraph [0051]).
Therefore, based on the teachings of Pascavage, it would have been obvious to one of ordinary skill in the art to optimize the bonding conditions, such as the heat and pressure during the thermocompression step taught by Nohara et al. and/or Takei et al. to achieve the desired interlaminar peel strength between the layers.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the bonding conditions (i.e. heat and pressure during the thermocompression step) through routine experimentation in order to achieve the desired interlaminar peel strength.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant argues, “Applicant has amended claim 1 to add the limitation ‘equally divided into three portions in the thicknesswise direction of the fiber structure’ back into claim 1. Thus, Applicant submits that the presently claimed invention satisfies the written description requirement, and withdrawal of this rejection is respectfully requested” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection of claims 1 – 8 & 12 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant argues “Takei does not disclose: 1) a hardness ratio (intermediate layer portion/surface layer portion)…is in the range of 0.60 to 0.85.”
Applicant argues, “Pascavage also does not disclose: 1) a hardness ratio (intermediate layer portion/surface layer portion)…is in the range of 0.60 to 0.85.”
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, absent a showing of criticality with respect to the densities of the intermediate and surface layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the densities of the low density intermediate layer and low density surface layer within the range of 10 – 20 kg/m3 taught by Takei et al. through routine experimentation in order to achieve the desired hardness ratio.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781